                                                               USDCSDNY
                                                               DOCUMENT
                                                               ELECTRO NICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                 1l DOC#:__--+--,---
                                                              1! DATE FILED: It /2, ,
YAKOV GINDIN,
             Plaintiff,
                                                      19-CV-3118 (PGG) (BCM)
      -against-
RECEIVABLES PERFORMANCE
                                                      ORDER
MANAGEMENT, LLC, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the telephonic status conference held on

November 12, 2019, it is hereby ORDERED that:

      1.     No later than No vember 22, 2019, plaintiff shall disclose the identity of any

             expert witness(es) he may use at trial, pursuant to Fed. R. Civ. P. 26(a)(2)(A), as

             well as the subject matter(s) about which such expert witness(es) may testify.

      2.     No later than December 2, 2019, plaintiff shall serve the written report(s) of any

             such expert witness(es), pursuant to Fed. R. Civ. P. 26(a)(2)(B).

      3.     No later than December 9, 2019, defendant RPM shall disclose to plaintiff the

             identity and written report(s) of any expert witness(es) retained to provide

             evidence intended solely to contradict or rebut evidence on the same subject

             matter disclosed by plaintiff, pursuant to Fed. R. Civ. P. 26(a)(2)(D)(i).

      4.     Depositions of experts shall be completed no later than December 23, 2019.

      5.     Pre-motion conference letters with respect to summary judgment, if any, shall be

             filed no later than January 22, 2020, and shall conform to the individual practices

             of the district judge.

      6.     The parties' proposed joint pretrial order shall be filed no later than January 22,

             2020, unless there are summary judgment motion(s), in which case the joint
                 pretrial order shall be filed no later than 30 days after the decision on the

                 motion(s). The proposed joint pretrial order shall conform to the individual

                 practices of the district judge.

       7.        No later than December 2, 2019, plaintiff shall file a stipulation of dismissal (or a

                 proposed order dismissing plaintiffs claims) as to each defendant with whom

                 plaintiff has settled. (See Dkt. Nos. 56, 57, 58.)

       No further extensions of these deadlines will be granted absent compelling

circumstances.

Dated: New York, New York
       November 12, 2019                            SO ORDERED.




                                                    United States Magistrate Judge




                                                      2
